IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carla Mazzoni-Hayes,                             :
                               Petitioner        :
                                                 :
                 v.                              :    No. 1643 C.D. 2018
                                                 :    Submitted: April 12, 2019
Workers’ Compensation Appeal                     :
Board (It’s Amore Corp. and                      :
Norguard Insurance Company),                     :
                        Respondents              :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                                 FILED: September 10, 2019


                 Petitioner Carla Mazzoni-Hayes (Claimant) petitions for review of an
order       of   the   Workers’      Compensation         Appeal      Board     (Board),      dated
November 14, 2018. The Board, inter alia, reversed that portion of an order of a
Workers’ Compensation Judge (WCJ), which granted Claimant’s petition to review
medical treatment (Medical Review Petition).1 We now affirm.
                 In order to understand fully the matter presently before this Court, a
summary of the basic facts and procedural history from our prior unreported decision

        1
          The WCJ also denied Claimant’s review petition and penalty petition. Claimant’s review
petition and penalty petition are not relevant to this appeal, and, therefore, we do not discuss such
petitions in this opinion.
in Amore Restaurant v. Workers’ Compensation Appeal Board (Hayes)
(Pa. Cmwlth., No. 129 C.D. 2013, filed January 24, 2014)2 is necessary and helpful:
                     Claimant sustained a work-related injury on
              March 3, 2006.        [It’s Amore Corp. and Norguard
              Insurance Company (collectively Employer)][3] never
              issued a notice of compensation payable, and Employer
              never entered into an agreement for compensation with
              Claimant, which ordinarily would identify the nature of
              Claimant’s injury. The only document in the record that
              describes Claimant’s work-related injury is a compromise
              and release agreement (the Agreement) that Claimant and
              Employer executed on October 8, 2010. The Agreement
              contains the following language, located in a box on the
              form on the top of the first page: “To the extent this
              agreement references an injury for which liability has not
              been recognized by agreement or by adjudication, the term
              [‘]injury[’]    shall      mean   [‘]alleged    injury.[’][”]
              Paragraph 4 of the Agreement provides as follows:
                     4. State the injury, the precise nature of the
                     injury and the nature of the disability,
                     whether total or partial.
                            Aggravation of left triangular cartilage
                     complex (“TFCC”) tear. It is specifically
                     understood and agreed that this settlement
                     includes any and all injuries incurred by
                     Claimant on or about [March 3, 2006], or
                     arising therefrom, regardless of what terms
                     are used to describe the injuries. By agreeing
                     to this settlement, the Claimant agrees that
                     she has sustained no other injuries or
                     diseases arising in the course of employment
                     with this employer or causally related to this

       2
           Pursuant to Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code
§ 69.414(a), an unreported panel decision issued by this Court “may be cited and relied upon when
it is relevant under the doctrine of law of the case, res judicata or collateral estoppel.”
       3
        At some point during the course of these workers’ compensation proceedings, for reasons
unknown to this Court, it appears that Employer changed its name from “Amore Restaurant” to
“It’s Amore Corp.”

                                               2
                 employment, and that she has not given
                 timely statutory notice of any other such
                 claims. This settlement is to be a full and
                 final settlement of this claim, without
                 limitation or reservation, and includes any
                 and all claims for benefits payable now or in
                 the future and arising out of or causally
                 related to the injury of [March 3, 2006].
         The parties do not dispute that the identified injury
         pertains to Claimant’s wrist area.
                 Paragraph 10 of the Agreement provides:
                 10. Summarize all benefits to be paid on and
                 after the date of this stipulation or agreement
                 for the reasonable and necessary medical
                 treatment causally related to the injury and
                 the length of time such payment of benefits is
                 to continue.
                        Medical bills for dates of services on
                 and after the date of this agreement will
                 continue to be paid by the employer, as long
                 as they are reasonable, necessary, and
                 causally related.
         Thus, under the terms of the [A]greement, Claimant
         accepted a lump sum payment for her injury and released
         Employer from its obligation under the Workers’
         Compensation Act (Act)[4] to pay for any disability (loss
         of earning power) arising from the aggravation of her
         TFCC tear.
                 Prior to entering into the Agreement, Employer paid
         all of the medical bills that Claimant submitted. Once she
         signed the Agreement, however, Employer unilaterally
         refused to pay medical bills that Claimant incurred after
         the date of the Agreement that were for the same
         treatments previously paid for by Employer.
                 Claimant filed [a] penalty petition on
         December 23, 2010, alleging that Employer wrongfully
         refused to pay her reasonable and necessary medical bills
         in violation of the Agreement. Claimant sought relief
4
    Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.

                                         3
          directing Employer to pay the medical bills and penalties
          for its failure to pay the bills under Section 435(d)(i) of the
          []Act[]. . . . [5]
                  . . . Claimant testified [before the WCJ] that she
          underwent eight surgical procedures to her left arm and
          hand area as a consequence of the aggravated TFCC tear
          identified in the Agreement. . . . She testified that because
          of the difficulties she has using her left hand and wrist and
          the need to lift items using her arm, she has pain in her
          neck and shoulder area. She testified that she did not have
          any problems with her neck and shoulder areas until after
          she sustained her work-related injury, and that the
          chiropractic treatments she received relieved her neck and
          shoulder pain.
                  . . . [Claimant] testified that she obtained [pain block
          injections], both from [a] chiropractor and [a] pain
          management physician, before and after Employer entered
          [into] the Agreement. She admitted in her testimony on
          cross-examination that she had not filed a petition to add
          shoulder and neck injuries to the description of her injury
          in the Agreement. Claimant testified that Employer paid
          the bills associated with her wrist, neck, and shoulder
          conditions from the time of her injury up until Employer
          signed the Agreement, and that, thereafter, Employer
          stopped paying her medical bills associated with her neck
          and shoulder conditions: “[N]o code has changed, because
          I called the doctor. Everything was the same. As soon as
          they got my settlement that was it. It was cut off.”
                  ....
                  . . . [Based on his credibility determinations,] [t]he
          WCJ reasoned that Employer’s discontinuation of
          payment for Claimant’s treatments with [Gary Latimer,
          D.C.,] the day after Claimant signed the Agreement was
          not uniform and routine. Moreover, the WCJ also
          determined that Dr. Latimer’s treatment was for
          conditions causally related to Claimant’s work-related
          injury. The WCJ concluded that Employer violated the
          Act by failing to continue to pay for Claimant’s medical
          treatment after October 7, 2010, and, based upon that

5
    Added by the Act of February 8, 1972, P.L. 25, as amended, 77 P.S. § 991(d)(i).

                                           4
             conclusion, imposed penalties on Employer of
             twenty-five (25) percent.
                   Employer appealed to the Board, which affirmed
             the WCJ.
Amore Restaurant, slip op. at 1-6 (emphasis in original) (certain footnotes omitted)
(record citations omitted). Employer thereafter petitioned this Court for review. The
only issue addressed by this Court on appeal was whether the WCJ and the Board
erred by concluding that Employer violated the Act by failing to pay the medical
expenses that Claimant incurred after execution of the Agreement. Id. at 6. This
Court concluded that the WCJ and the Board erred by concluding that Employer
violated the Act. Id. at 12. In coming to this conclusion, this Court opined:
             [T]he Agreement settled finally any dispute between
             Claimant and Employer regarding the disability aspect of
             Claimant’s identified work injury. Claimant accepted a
             lump sum payment in return for her agreement not to seek
             further disability benefits from Employer—i.e., weekly
             benefits for total or partial disability (loss of earning
             ability) arising from the identified work injury. The
             Agreement specifically provides that Claimant settled her
             aggravated TFCC tear and “all injuries . . . arising
             therefrom.” Thus[,] the Agreement itself plainly disposes
             of all other injuries that arose as a consequence of
             Claimant’s TFCC tear aggravation. The Agreement does
             not encompass a shoulder or neck injury as part of
             Claimant’s aggravation injury, and the record includes no
             suggestion that Claimant and Employer ever agreed to
             those injuries or had those injuries adjudicated. Although
             Paragraph 10 of the Agreement provides that Employer
             would continue to pay for all medical treatment as long as
             the treatment is “reasonable, necessary, and causally
             related,” that provision must be read in the context of the
             fact that Claimant, in Paragraph 4 of the Agreement,
             affirmatively agreed that she had sustained no
             work-related injuries other than the TFCC tear. Thus,
             Claimant elected to forego the inclusion of any other
             potentially causally[ ]related injuries [including a shoulder
             or neck injury], whether currently known or not.

                                          5
Id. at 9 (emphasis in original) (record citations omitted).
              On February 8, 2016, Claimant filed her Medical Review Petition,
alleging that she has experienced a “worsening of condition” and now suffers from
“brachial plexus compression and cervical disc problems” and requesting that
Employer pay her medical expenses related thereto. (Certified Record (C.R.),
Item No. 5.) In support of her Medical Review Petition, Claimant testified before
the WCJ and presented the deposition testimony of A. Lee Dellon, M.D., who is
board certified in plastic surgery and hand surgery.6 By decision and order dated
October 30, 2017, the WCJ granted Claimant’s Medical Review Petition. In doing
so, the WCJ reasoned that, rather than limiting the description of Claimant’s
work-related injury to an aggravation of her left TFCC tear, the Agreement
contained language that expanded the description of the work-related injury to
include “any and all injuries incurred by Claimant on or about [March 3, 2006], or
arising therefrom, regardless of what terms are used to describe the injuries.”
(WCJ’s Decision at 6 (citing the Agreement ¶ 4).)                 Consequently, the WCJ
determined that, based on the testimony of record, the treatment for Claimant’s
brachial plexus injury arose from the March 3, 2006 work-related injury, and
Employer is, therefore, liable for medical expenses related thereto. (Id. at 10.)
              Employer appealed the WCJ’s decision to the Board, which reversed
those portions of the WCJ’s decision and order that granted Claimant’s Medical
Review Petition. (Board’s Decision at 1, 7.) In doing so, the Board concluded that
the WCJ improperly interpreted the Agreement to impute liability on Employer for
the payment of medical expenses outside of the accepted work-related injury—i.e.,


       6
         Given the fact that we decide this case on legal and not factual issues, Claimant’s
testimony and Dr. Dellon’s testimony are not relevant to this appeal, and, therefore, we do not
summarize or discuss their testimony in any further detail.

                                              6
the aggravation of the TFCC tear—in contravention of this Court’s decision in
Amore Restaurant and in violation of the doctrines of res judicata and collateral
estoppel. (Id. at 5-6.) Claimant now petitions this Court for review.
             On appeal,7 Claimant argues: (1) the Board committed an error of law
by concluding that she was barred by the doctrines of res judicata and collateral
estoppel from seeking a ruling on the issue of whether Employer was liable for her
medical expenses related to her brachial plexus injury; and (2) the Board committed
an error of law by disregarding the WCJ’s finding that her brachial plexus injury was
causally related to her work-related injury. Employer argues that the Board did not
err in applying the doctrines of res judicata and collateral estoppel and, alternatively,
that Claimant’s Medical Review Petition is barred by the statute of limitations.
             Claimant first argues that the Board committed an error of law by
concluding that she was barred by the doctrines of res judicata and collateral estoppel
from seeking a ruling on the issue of whether Employer was liable for her medical
expenses related to her brachial plexus injury—an injury that she contends arose
from her work-related injury—because this issue is separate and distinct from the
issue previously decided by this Court. Claimant contends that the Agreement
describes her work-related injury not just as an aggravation of the TFCC tear but
also as any and all injuries arising from the TFCC tear, and, therefore, her brachial
plexus injury is covered by the Agreement. In response, Employer counters that the
Board correctly concluded that the doctrines of collateral estoppel and res judicata
barred Claimant from seeking consideration of whether Employer was liable for


      7
          This Court’s review is limited to a determination of whether an error of law was
committed, whether findings of fact are supported by substantial evidence, or whether
constitutional rights were violated. Section 704 of the Administrative Agency Law, 2 Pa.
C.S. § 704.

                                            7
payment of medical expenses arising from Claimant’s brachial plexus injury because
this Court already decided the “ultimate issue” in the earlier proceeding, which is
“whether the [Agreement] released [Employer] from liability for medical treatment
to body parts other than the left wrist.” (Employer’s Br. at 4.)
             The doctrine of res judicata incorporates two distinct principles of
preclusion—collateral estoppel and technical res judicata. Henion v. Workers’
Comp. Appeal Bd. (Firpo & Sons, Inc.), 776 A.2d 362, 365 (Pa. Cmwlth. 2001).
Both principles apply to prevent relitigation of claims and issues. Weney v. Workers’
Comp. Appeal Bd. (Mac Sprinkler Sys., Inc.), 960 A.2d 949, 954 (Pa. Cmwlth. 2008),
appeal denied, 971 A.2d 494 (Pa. 2009). Parties will be barred from relitigating
claims if technical res judicata, also known as claim preclusion, applies. Henion,
776 A.2d at 365. Technical res judicata is found where there is: “(1) identity of the
thing sued upon or for; (2) identity of the cause of action; (3) identity of the persons
and parties to the action; and (4) identity of the quality or capacity of the parties
suing or sued.” Id. at 365-66. Where collateral estoppel, also known as issue
preclusion, applies, parties are barred from relitigating issues in a later action. Pucci
v. Workers’ Comp. Appeal Bd. (Woodville State Hosp.), 707 A.2d 646, 647-48 (Pa.
Cmwlth. 1998). Collateral estoppel is found where: “[(]1) the issue decided in the
prior case is identical to the one presented in the later case; [(]2) there was a final
judgment on the merits; [(]3) the party against whom the doctrine is asserted was a
party or in privity with a party in the prior case and had a full and fair opportunity to
litigate the issue; and [(]4) the determination in the prior proceeding was essential to
the judgment.” Id. at 648.
             With respect to the first element of collateral estoppel, the issue this
Court previously decided in Amore Restaurant is identical to the issue now before


                                           8
us. In Amore Restaurant, Claimant sought payment of medical expenses for alleged
injuries to her shoulder and neck, which she contended arose from and/or were
causally related to her work-related injury. Presently, Claimant seeks payment of
medical expenses related to her brachial plexus injury, which she contends also arose
from her work-related injury. Though the injuries for which she seeks payment of
medical expenses may not be defined exactly the same—i.e., shoulder and neck
injuries versus brachial plexus injury—both injuries allegedly arose from and/or
were causally related to Claimant’s work-related injury. As stated above, this Court,
in Amore Restaurant, already addressed this issue and held that the Agreement bars
Claimant from seeking payment of medical expenses concerning any injuries other
than the aggravation of the TFCC tear, including any injuries that may have arisen
from the work-related injury, because Claimant elected to forego the inclusion of
any other potentially causally related injuries in the Agreement. Thus, the first
element of collateral estoppel has been met in this case.
             The remaining elements of collateral estoppel have also been met. The
second and third elements are satisfied because this Court’s decision in Amore
Restaurant constituted a final judgment on the merits and Claimant was a party in
Amore Restaurant and had a full and fair opportunity to litigate the issue of whether
Employer was liable for medical expenses for injuries other than an aggravation of
her TFCC tear that allegedly arose from and/or were causally related to her
work-related injury. Lastly, this Court’s prior determination in Amore Restaurant
of this issue was essential to answer the question of whether the WCJ and the Board
erred by concluding that Employer violated the Act by failing to pay Claimant’s
medical expenses for her neck and shoulder injuries. Thus, Claimant is barred from
relitigating this issue by the doctrine of collateral estoppel, because the issue at hand


                                           9
is the same question we answered in Amore Restaurant, this Court resolved the issue
by a final judgment, Claimant had a full and fair opportunity to litigate the issue in
the prior case, and this Court’s determination of the issue was essential to its decision
in Amore Restaurant. Accordingly, the Board did not commit an error of law by
concluding that Claimant was collaterally estopped from seeking a ruling on the
issue of whether Employer was liable for medical expenses related to her brachial
plexus injury.
             Claimant also contends that the Board committed an error of law by
disregarding the WCJ’s finding that her brachial plexus injury was causally related
to her work-related injury. Contrary to Claimant’s argument, however, the Board
merely chose not to focus on the above-mentioned finding because the finding was
irrelevant to the Board’s determination. The Board ultimately concluded that
Claimant was barred from relitigating the issue of whether Employer was liable for
payment of medical expenses arising from her work-related injury. In doing so, the
Board referred to this Court’s discussion in Amore Restaurant, which provided, in
relevant part, “Claimant, in . . . the Agreement, affirmatively agreed that she had
sustained no work-related injuries other than the [aggravation of the] TFCC tear.
Thus, Claimant elected to forego the inclusion of any other potentially
causally[ ]related injuries[] whether currently known or not.” (Board’s Decision
at 6 (quoting Amore Restaurant, slip op. at 9).) There was no reason for the Board
to address the WCJ’s finding concerning the relatedness of the brachial plexus injury
to Claimant’s work-related injury because this Court already concluded that the
Agreement only covers an aggravation of the TFCC tear and Employer is not
responsible for the medical expenses related to any injury not covered by the




                                           10
Agreement. The Board did not, therefore, commit an error of law by not addressing
the WCJ’s finding of fact concerning the brachial plexus injury.
               Based on the above discussion, we affirm the Board’s order.8




                                                 P. KEVIN BROBSON, Judge




       8
         As we have disposed of this appeal on the basis of collateral estoppel, we need not address
Employer’s argument that Claimant’s Medical Review Petition is barred by the statute of
limitations.

                                                11
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carla Mazzoni-Hayes,                  :
                       Petitioner     :
                                      :
           v.                         :   No. 1643 C.D. 2018
                                      :
Workers’ Compensation Appeal          :
Board (It’s Amore Corp. and           :
Norguard Insurance Company),          :
                        Respondents   :


                                    ORDER


           AND NOW, this 10th day of September, 2019, the order of the Workers’
Compensation Appeal Board is hereby AFFIRMED.




                                      P. KEVIN BROBSON, Judge